The defendant, plaintiff in error in this court, was indicted, charged with burning a building insured *Page 30 
against loss or damage by fire, with intent to injure the insurer, the offense denounced by Section 5111, Revised General Statutes. Upon a trial he was convicted. Writ of error was taken from this court to review the judgment.
The case grew out of the same transaction, the evidence is practically the same, and in all material respects the questions are the same, as presented in the companion case of Bryant v. State, opinion in which is this day filed.
Upon authority of Bryant v. State, the judgment is affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL, J. J., concur.
TAYLOR, C. J., AND ELLIS AND BROWNE, J. J., concur in the opinion.